Name: Commission Regulation (EEC) No 800/81 of 27 March 1981 discontinuing the additional amounts for eggs in shell
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 82/ 16 Official Journal of the European Communities 28 . 3 . 81 COMMISSION REGULATION (EEC) No 800/81 of 27 March 1981 discontinuing the additional amounts for eggs in shell longer below the sluice-gate price ; whereas the condi ­ tions set out in Article 8 ( 1 ) of Regulation (EEC) No 2771 /75 are not satisfied ; whereas it is therefore neces ­ sary to discontinue additional amounts laid down in Regulation (EEC) No 426/81 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ( ! ), as last amended by the Act of Accession of Greece (2), and in particular Article 8 (4) thereof, Whereas for certain of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, addi ­ tional amounts were fixed by Commission Regulation (EEC) No 426/81 of 19 February 1981 fixing the addi ­ tional amounts for eggs in shell (3 ) ; Whereas, from the regular review of the dates serving as a basis for the determination of average offer prices for the abovementioned products, it appears that the free-at-frontier offer prices for these products are no HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 426/81 is hereby repealed . Article 2 This Regulation shall enter into force on 30 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1981 . For the Commission Poul DALSAGER Member of the Commission (M OJ No L 282, 1 . 11 . 1975, p . 49 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17. P) OJ No L 47, 20 . 2 . 1981 , p . 18 .